Citation Nr: 0108075	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1969 to April 1971.

This appeal arises from a May 1998 decision of the Portland, 
Oregon, Regional Office (RO) which denied service connection 
for post-traumatic stress disorder (PTSD).  Actual 
notification of this decision was issued by the RO located in 
Reno, Nevada.  The veteran appealed this decision.

A hearing was held before the Board of Veterans' Appeals 
(Board) in April 1999.  The undersigned conducted this 
hearing and will make the final determination in this case.  
38 U.S.C.A. § 7102(a) (West Supp. 2000).  The Board remanded 
this case to the RO for development of the evidence in June 
1999.  It has now returned for further appellate 
consideration.

Based on a review of the veteran's contentions, it appears 
that he had raised the issue of service connection for a 
psychiatric disability (other than PTSD) and/or substance 
dependence.  In effect, he has argued that his current 
psychiatric disability and/or a "preexisting condition of a 
social propensity to take drugs" were permanently aggravated 
by the stresses of his military service.  The Board finds 
that these claims are not inextricably intertwined with the 
issue of service connection for PTSD and these matters are 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on 
veteran's appeal has been obtained.

2.  The veteran did not engage in combat with an enemy.

3.  The preponderance of the evidence is against does not 
support the allegation that the veteran was the victim of a 
physical/sexual assault during military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000); Cohen v. Brown, 
10 Vet. App. 128 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a comprehensive medical examination in 
March 1968 prior to his induction into the military.  His 
psychiatric evaluation was reported to be normal.  This 
evaluation was confirmed in another comprehensive medical 
examination conducted in June 1969.  On the medical histories 
taken prior to each examination, the veteran denied any 
history of psychiatric problems.  

The veteran was given a neuropsychiatric consultation in 
November 1968 after he had acknowledged prior use of 
marijuana over a two year span.  The examiner concluded that 
there was nothing about the veteran at that time that would 
preclude him from being accepted into military service.

A review of the veteran's service medical records indicates 
that while stationed at the U. S. Army Training Center in 
Fort Benning, Georgia, he complained of having hallucinations 
in mid-August 1969.  At that time, he acknowledged that he 
had used "LSD" prior to his military service.  He was given 
medication to treat his "flashbacks."  Two days later the 
veteran was seen again for complaints of "passing out" 
while on "KP" (kitchen) duty.  He reportedly felt this 
episode was the result of the medication that had been 
prescribed for his hallucinations.  The examiner determined 
that the veteran had a passive-aggressive personality, had 
become angry on KP, and then "passed out."  He was referred 
for a mental health consultation.  

In late August 1969, the veteran was seen by the "Mental 
Hygiene Consultation Service" in Fort Polk, Louisiana.  It 
was reported that the veteran continued to complain of 
flashbacks resulting from his prior use of LSD.  The 
diagnosis was passive-aggressive personality and the veteran 
was continued on the medication to treat his flashbacks.  

In November 1969, the veteran was seen in the emergency room 
at Martin Army Hospital in Fort Benning, Georgia, for drug 
ingestion.  It was reported that the veteran was despondent 
after taking an unknown quantity of medication.  Laboratory 
studies were positive for evidence of barbiturate abuse.  The 
veteran was seen at a mental health clinic in early December 
1969.  There is no record available of this consultation 
visit.

A separation examination was given to the veteran in February 
1971.  He reported that he was in good health.  His 
psychiatric consultation was found to be normal.

According to the veteran's Report of Discharge (DD 214) his 
primary military occupational specialty (MOS) was personnel 
specialist.  He had also completed nine weeks of training at 
Fort Polk, Louisiana, in light weapons infantry.  His service 
personnel records indicate that the veteran had basic 
training at Fort Benning from late June to late August 1969, 
advanced individual training at Fort Polk for a duty MOS of 
infantryman from late August to late October 1969, and was a 
noncommissioned officer candidate at Fort Benning from 
November 1969 to February 1970.  It was reported that from 
April 1970 to April 1971 the veteran served with an infantry 
division in Korea as a personnel actions specialist.  His 
conduct and efficiency rating was noted as excellent 
throughout his military career.

In August 1997, the veteran filed a formal claim of 
entitlement to service connection for PTSD due to a 
physical/sexual assault.  Attached to the claim was a written 
statement of the veteran in which he alleged that three weeks 
before the end of his basic training he was informed that his 
Grandmother had died.  He was given three days leave to 
attend the funeral.  The veteran alleged that upon his return 
his drill sergeant called him into the sergeant's office and 
propositioned him for a sexual relationship.  It was claimed 
by the veteran that he declined this proposition which 
infuriated the drill sergeant.  

His basic training platoon then graduated, but he was left 
without orders and had to remain on the empty first floor of 
his barracks.  He asserted that some soldiers were staying on 
the second floor.  The veteran wrote that he worked on KP 
duty for the next few days and would arrive back to an empty 
barracks each night tired from his work.  It was alleged by 
the veteran that he awoke one night while being attacked by 
five or six other soldiers.  He claimed that one soldier used 
his pillow to suffocate him until he was unconscious.  The 
veteran noted that he soon awoke after these soldiers had 
placed lit matches between his toes.  He asserted that he 
then screamed and was suffocated again with the pillow.  
Before becoming unconscious, he reportedly noticed that one 
of the soldiers had started to remove his pants.  The veteran 
claimed that when he awoke for a second time he knew that he 
had been raped.  

He alleged that the next day his orders arrived and he was 
reassigned to infantry training at Fort Polk.  The veteran 
claimed that while distressed over the attack, he covered up 
his emotional problems and completed training.  The veteran 
also noted that he proposed to his girlfriend soon after this 
attack to alleviate his guilt feelings.  He asserted that 
while at Fort Polk he saw one of his attackers who then 
threatened his life if he reported the attack.  

After completing this training he was transferred to 
noncommissioned officer school.  While attending this school, 
the veteran alleged that he became depressed and developed 
emotional problems.  He asserted that he started to see a 
psychologist who had been a neighbor of his family.  After 
disclosing the physical/sexual attack he suffered in basic 
training, the psychologist told him that if this incident was 
noted in his treatment records the military would probably 
discharge him.  In order to "protect" the veteran's 
military career, it was asserted that the psychologist did 
not make any records about this attack or the veteran's 
treatment for it.  However, he alleged that this 
psychological treatment did not help his emotional state and 
he purposely failed testing at the noncommissioned officer 
school.  That same night he reportedly tried to overdose on 
medication which had been prescribed for a toenail infection.  
The veteran claimed that he was removed from the school.  

The veteran reported that he felt his drill sergeant in basic 
training had purposely destroyed his orders so that he was 
forced to stay in the barracks alone and then conspired with 
the other soldiers that attacked him.  It was contended that 
this physical/sexual assault in the military had led to his 
current psychiatric problems.

A set of the veteran's post-service medical records dated in 
the 1990's was received by the RO in November 1997.  These 
records noted treatment pertaining to care for depression in 
July and October 1997, and a notation of post traumatic 
flashbacks.  Xanax was prescribed in July 1997.

The veteran was afforded a VA psychiatric examination in 
February 1998.  It was indicated by the examiner that the 
information used to prepare his report was taken directly 
from the veteran.  This examination report noted the 
circumstances of the alleged physical/sexual assault similar 
to those reported in the veteran's claim.  One difference, 
the veteran claimed that his overdose of medication during 
noncommissioned officers school preceded his referral to see 
a psychologist.  He also reported the psychiatric problems he 
had experienced since his military service.  The veteran 
specifically denied any current or past abuse of alcohol or 
illicit drugs.  The diagnosis was PTSD with moderate 
symptomatology.

In his substantive appeal received in November 1998, the 
veteran contended that his service medical records verified 
his alleged attack during basic training.  He asserted that 
the entry noting his fainting during KP was directly after 
his alleged attack, which he claimed supported the fact he 
was at a very unstable emotional state soon after this 
attack.  The veteran also alleged that the soldiers that had 
attacked him during basic training had been former prison 
inmates that were released after they had agreed to serve in 
the military.  He contended that he had attempted suicide in 
noncommissioned officer school which was a major behavioral 
change for him; and this was corroborating evidence that he 
had suffered through an attack in basic training.  The 
veteran reported that his sister was still in contact with 
the sister of the counselor that had treated him during 
noncommissioned officer school.  He noted that he was trying 
to use this contact in order to obtain a statement from the 
counselor.  The veteran indicated that he had honestly 
reported his illicit drug use at the time of his induction 
into the military and was still found to be fit for service.  
Regarding this prior drug use, he contended:

I was more sensitive and the rape made a 
deeper impression because of my drug 
history and the preexisting condition of 
a social propensity to take drugs.  This 
is not my interpretation of drug use 
behavior but an indication of the mind 
set of the induction process that sent me 
to counseling before admitting me into 
service as well as the mind set of most 
psychiatric professionals.

The veteran argued that the fact he was removed from the 
noncommissioned officer school before graduation was evidence 
he had received a psychiatric evaluation at that time.  He 
contended that this psychiatric evaluation was needed to 
determine if he could remain in the school after his 
attempted overdose.  The veteran alleged that the psychiatric 
evaluation at the time of his discharge from the military was 
only perfunctory in nature.  He claimed that he did not 
divulge his attack in basic training during this separation 
examination for fear that it would endanger his early release 
from the military.  Finally, the veteran contended that VA, 
by law, must accept a medical opinion, in the current case a 
diagnosis of PTSD based on his claimed stressor of a 
physical/sexual attack in basic training, unless there is an 
differing medical opinion.

The veteran's private psychiatric treatment records were 
received in April 1999.  These records were dated from 1997 
to 1998.  A psychiatric screening form dated in May 1997 
indicated that the veteran requested treatment for increased 
anxiety and depression.  It was noted that these problems had 
arisen as a result of a life threatening illness and an 
assault that had occurred during his military service.  The 
veteran acknowledged past drug use and moderate use of 
alcohol.  

A psychiatric intake evaluation reported the veteran's 
stressors that included chronic illnesses and a claim of 
discrimination at work.  It was noted that he felt his 
current traumas had caused him to remember old traumas.  His 
old traumas included a rape during his military service, 
being severely beaten to the point his nose had to be 
reconstructed, and almost being the victim of a stabbing.  He 
felt that his depression and anxiety were the result of work-
related stress.  He also complained of various physical 
symptoms and an inability to sleep, lack of concentration, 
and fatigue.  The diagnoses included adjustment disorder with 
depressed mood, panic attacks, and a life-threatening 
disorder.

His therapist noted in June 1997 that the veteran talked a 
lot about his history and connected events for himself.  The 
assessment noted that the veteran was "not certain which are 
psychological symptoms and which are associated with the many 
medications that he is on."  In July 1997, the therapist 
reported that the veteran struggled a lot with his physical 
symptoms and the side effects of his medication.  The 
assessment was that the veteran struggled with a difficult 
disease, had job stress, and some "long term trauma."  By 
May 1998, the veteran reported that he was irritable, but was 
not certain if this was a side effect of the medication he 
took for his illnesses.  The assessment was "old and new 
traumas" that the veteran dealt with and a chronic disease.  

In mid-June 1998, the veteran telephoned his healthcare 
provider and reported that he was in a crises.  He had an 
incident at his work ten days before where he felt pressured 
and controlled by his supervisors.  The veteran reported that 
he had "cussed out" these supervisors and then went on 
leave.  It was reported by the veteran that his "PTSD 
history" caused him to become enraged under these 
conditions.  He indicated that he had fantasies about killing 
these supervisors, but these fantasies had decreased with the 
intervention of his partner.  The veteran also reported 
suicidal ideation.  He felt that he had become more irritable 
with viral therapy.  The assessment was PTSD, adjustment 
disorder, and questionable personality disorder.  This report 
was not prepared by his usual therapist.

The veteran was again seen in a private outpatient clinic in 
late June 1998.  His prior verbal explosion at work was 
noted.  The assessment "some depression, a life-threatening 
illness, job stress, and old memories that at times come back 
to disturb him."  This report was prepared by Ms. Marsha L. 
Ewig, LCSM, the therapist who had conducted the veteran's 
ongoing outpatient treatment, and recommended that the 
veteran seek disability retirement.  A letter from this 
therapist dated in July 1998 detailed the veteran's various 
psychiatric problems.  She wrote:

In terms of diagnosis, I see him as an 
adjustment disorder with depressed mood 
and an occupational problem.  During this 
year he has experienced panic attacks as 
well.

A letter from the veteran's treating physician, Dr. W. 
Jeffrey Fassel, dated in June 1998 reported that he had 
discussed his "severe rage reactions" involving his 
supervisors with the physician.  It was noted that these 
reactions were quite inappropriate to the veteran's benign 
personality.  The physician wrote:

In exploring the underlying causation of 
these reactions, I concluded that they 
might have been contributed to by a 
combination of the medications you take 
for your underlying medical condition, as 
well as the stress that you experience in 
your work environment...I instructed you to 
discontinue those medicines and 
prescribed substitute ones.  In addition 
to that, I believe that your work stress 
needs to be alleviated.  With these 
actions, I am optimistic that the 
unfortunate mental reactions you have 
experienced might no longer occur.

Private treatment records dated from the mid to late 1980's 
were received in April 1999.  In an initial psychiatric 
examination of March 1986, the veteran complained of 
difficulties with his supervisor and fellow workers that he 
claimed had led to a nervous condition.  The veteran 
acknowledged a history of substance abuse to include an 
addiction to heroin that was now in remission.  He reported 
that he had proposed to his high school girlfriend during his 
military service because he thought he was going to be sent 
to Vietnam.  However, he was actually sent to Korea.  He 
asserted that he had made a suicide attempt because he felt 
"hollow, empty" in his marriage.  The diagnosis was 
adjustment disorder of adulthood with mixed emotional 
feelings.  Attached outpatient treatment records do not 
indicate any history from the veteran alleging a 
physical/sexual assault during his military service.  Other 
diagnoses included stress and a sleep disorder.

Attached to the treatment records from the 1980's was a 
letter from the veteran dated in November 1998.  This letter 
was addressed to his former government employer.  He claimed 
that this government agency had provided him with psychiatric 
counseling due to the problems he sustained after being 
harassed by a supervisor.  The veteran asserted that these 
job related difficulties had reminded him of the traumatic 
and violent events that took place during his military 
service.

In a VA outpatient record of July 1998, the veteran reported 
a history that included his alleged rape during his military 
service.  The assessment was PTSD from sexual trauma in the 
military, with bouts of depression, and a history of 
substance abuse but currently abstinent.  

A number of lay statements were received by the RO in April 
1999.  The veteran's partner wrote that he had known the 
veteran for eleven years.  He detailed the emotional and 
psychiatric problems the veteran experienced during that time 
period.  He asserted that five years before the veteran had 
told him of being raped during his military service.  It was 
the partner's opinion that the veteran suffered with PTSD and 
that his work-related stress had exacerbated this disorder.  
A brief letter from the veteran's sister indicated that the 
appellant had returned from his military service a changed 
person who was angry at the world.  She asserted that the 
veteran felt the military had treated him unfairly.  A letter 
from the veteran's coworker described his emotional and 
psychiatric problems at work.  She reported that after 
reviewing a training video in 1995 on sexual assault in the 
military, the veteran disclosed to her that he had been gang-
raped during his military service.

In a letter of April 1999, the veteran alleged that the 
adjudicators at the RO were biased and had unfairly denied 
his claim for service connection.  The veteran also claimed 
that his military and post-service counseling records had not 
been adequately developed.  

At his Board hearing in April 1999, the veteran provided 
similar testimony about his alleged in-service 
physical/sexual assault that he had provided in previous 
statements.  In addition, he claimed that he had been excused 
from reserve service soon after leaving the military on the 
basis of a letter from a psychiatrist he saw at a state 
university.  He indicated that he had tried to contact this 
university and obtain copies of this statement, but had not 
succeeded.  The veteran claimed that immediately after his 
sexual assault in the military he asked his girlfriend to 
marry him in order to prove to himself he was not a 
homosexual.  He acknowledged that he had not told his spouse 
about the assault, but started to have outbursts of anger 
with her.  The veteran claimed that he was first treated for 
PTSD as a federal employee in 1986.  The Board remanded this 
case in June 1999 for development of the evidence.

The veteran's Social Security Administration (SSA) records 
were received in October 1999.  This material contained 
private and VA treatment records dated in the 1980's and 
1990's.  It also contained lay statements from the veteran 
and his partner describing his current physical and 
psychiatric symptomatology.

A letter from the veteran's private physician dated in June 
1998 indicated that the veteran suffered from a symptomatic, 
disabling form of the human immunodeficiency virus (HIV).  
This physician commented:

[The veteran's] medical condition is 
exacerbated by stress from his 
workplace...In July 1997, he was also seen 
for panic and anxiety disorder, again, 
primarily due to his workplace 
stress...Furthermore, [the veteran's] 
physical symptoms (fatigue, nausea) have 
become more pronounced because of work-
related stress and anxiety.  Lastly, his 
previous HIV medications...are known to 
cause mental side effects including 
anxiety and depression.  Currently, his 
medications have been changed...However, 
there are no assurances that these new 
medications will not cause similar side 
effects.

This physician recommended that the veteran receive a 
permanent retirement disability on the basis of his HIV 
related disease that was compounded by work-related stress 
and anxiety.

The veteran's VA therapist completed a questionnaire for the 
SSA in December 1998.  It was noted that the veteran 
complained of intrusive imagery and nightmares of a trauma 
during his military service.  The therapist opined that the 
veteran's symptoms of difficulty sleeping, isolation, 
paranoia, and rage toward authority figures was consistent 
with PTSD.  The reported diagnosis was chronic PTSD that 
could be exacerbated by stressors that trigger the original 
event.

A SSA psychiatric review form prepared in July 1998 indicated 
that the reviewer had ruled out organic mental disorders, 
psychotic disorders, mental retardation, somatoform 
disorders, and personality disorders.  It was found that the 
veteran had affective and anxiety disorders characterized as 
an adjustment disorder with mixed emotional features which 
was opined would be stabilized by June 1999.  Next to the 
listing "Recurrent and intrusive recollections of a 
traumatic experience, which are a source of marked distress" 
it was initially noted these symptoms were "present."  
However, the examiner later changed this marking to 
"absent."  It was found by the reviewer that the veteran's 
psychiatric impairment was currently severe, but was not 
expected to last 12 months.

In a separate July 1998 entry, the SSA psychiatric examiner 
discussed the veteran's prior private and VA medical records.  
He noted the veteran's allegation of a rape during his 
military service, but found that he appeared to have done 
well after the incident.  The veteran had two job related 
stressful events in March 1997 and June 1968.  The examiner 
opined that the stressful event of March 1997 had started 
reactivation of symptoms of PTSD and depression.  It was 
noted that the veteran had started his psychiatric treatment 
in May 1997, and that he should be able to return to some 
type of adequate employment by June 1999 with further 
treatment.  The diagnosis was adjustment disorder with mixed 
emotional features and PTSD.

By letter of August 1998, the veteran was notified by the SSA 
that his claim for disability benefits had been denied.  The 
SSA found that his claimed disorders, to include a 
psychiatric disability, were not severe enough for 12 months 
in a row to keep him from working.

A "Vet Center" psychological evaluation was conducted in 
September 1998.  His claimed stressors included being 
sexually assaulted during his military service; and post-
service, having a student at the college he taught at 
committed suicide, watching inmates at a prison he worked at 
watched inmates kill another inmate on two different 
occasions, and having to read about prison "atrocities" 
while working on the parole board of the prison.  It was 
opined that the veteran's PTSD symptoms were being 
exacerbated by feelings that his current job situation was 
out of control.  The psychologist further commented:

Veteran's military records (re: 
counseling for depression) appear 
consistent with time that rape occurred.

The diagnosis was PTSD secondary to rape in the military.  
Outpatient records from the Vet Center indicate that the 
veteran received ongoing psychiatric treatment during 1998 
and 1999.  The diagnosis continued to be PTSD from sexual 
trauma in the military.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C. § 5103A (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
2097-98 (2000)).  This includes the RO's compliance with the 
Board's remand instructions of June 1999, to include 
requesting current treatment records, service personnel 
records, counseling records from Martin Army Hospital, SSA 
records, and a determination on whether the veteran has 
submitted credible evidence of an in-service stressor.  See 
Stegall v. Brown, 11 Vet. App. 268 (1998). 

The veteran specifically contended that VA has not adequately 
developed counseling records from Martin Army Hospital at 
Fort Benning, Georgia; records of his psychiatrist at a state 
university dated in the early 1970's, private psychiatric 
treatment records from a facility in Vallejo, California; and 
current private and VA treatment records.  It was indicated 
in the service medical record of December 1969 that the 
veteran had received a psychiatric consultation, but records 
of this visit are not in his file.  The Board specifically 
instructed the RO in June 1999 that the National Personnel 
Records Center (NPRC) should be contacted and requested to 
verify the existence of such records.  According to the 
NPRC's response of April 2000, the Martin Army Hospital was 
directly contacted and conducted a search of its records.  
However, no records were located.  The NPRC had previously 
submitted all available service medical records in November 
1997 and all available personnel records in April 2000.

The veteran asserted in November 1998 that his sister was in 
contact with the sister of the counselor he had seen in 
December 1969 and he would attempt to get a statement from 
this individual.  By letter of September 1999, the RO 
inquired of the veteran whether he had been successful in 
contacting the U. S. Army counselor he had seen.  The veteran 
responded in a subsequent letter received in September 1999 
that he had not been able to locate this individual and could 
not remember his name.

It has been alleged by the veteran that a psychiatrist at a 
university he was attending saw him for his psychiatric 
complaints in the early 1970's.  This university responded in 
November 1998 that these records had been destroyed.

The veteran's most recent VA outpatient records were obtained 
in October 1999.  The veteran's identified private treatment 
records have been received at various times during his 
appeal, most recently in the attached SSA records.  A review 
of counseling records prepared by Ms. Ewig clearly indicate 
that these entries describe the veteran's treatment at a 
private facility in Vallejo, California.  The private 
healthcare provider identified by the veteran responded in 
November 1999 that the veteran's therapy records could not be 
located.  However, a review of the claims file clearly 
indicates that multiple copies of these records were already 
obtained by VA.

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter is 
required to be sent to such veterans.  See VA Adjudication 
Manual M21-1 (M21-1), Part III, 5.14(b), (c) (February 20, 
1996).  [The Court of Appeals for Veterans Claims (Court) has 
held that the provisions in M21-1, Part III, 5.14(c), which 
addresses PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations.  
YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton v. West, 
12 Vet App 272 (1999).]  Such development was conducted by 
the RO in its letters of October 1997, September 1999, and 
October 1999.  The importance of the veteran submitting this 
information was also discussed in the Board's remand of June 
1999.

It is recognized by the Board the provisions of 38 U.S.C. 
§ 5103A did not become effective until the fall of 2000, a 
few months after the last supplemental statement of the case 
(SSOC) was issued by the RO.  Obviously, the RO did not have 
the opportunity to apply these provisions to the current 
case.  However, in June 2000, the RO made the specific 
finding that it had complied with the development requests of 
the Board's June 1999 remand.  The Board finds that its 
instructions of June 1999 fully discussed the veteran's 
contentions regarding development of the evidence.  This 
development fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 (West 1991) and the new 
provisions of 38 U.S.C. § 5103A.  According to 38 U.S.C. 
§ 5103A(b)(3), efforts to obtain records from a Federal 
department or agency must continue unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  The SSA 
records have been obtained.  Regarding the veteran's 
counseling records from December 1969, both the resources of 
the NPRC and the identified military facility have failed to 
produce these records.  Neither the NPRC, the contemporaneous 
records, nor the veteran have identified alternative sources 
of this information.  While the veteran originally indicated 
that the military counselor was an individual known by his 
family, his latest discussion of this evidence reveals that 
avenues of contact through his family have been unsuccessful.  
Thus, the Board finds any further attempts to obtain these 
records would be futile.  All other relevant evidence has 
either been obtained or it has been verified by the source 
that this evidence is no longer available.  Based on this 
analysis, the Board determines that no reasonable possibility 
exists that further assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C. 
§ 5103A(a)(2).

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  After accomplishing all required 
development, VA must determine whether the veteran exhibited 
behavior changes in service.  See M21-1, Part III, 
5.14(c)(8).  If there is evidence of behavior changes, it 
should be determined whether these indicate the occurrence of 
a stressor.  Secondary evidence may need interpretation by a 
clinician, particularly if it involves behavior changes, and 
evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis.  See 
M21-1, Part III, 5.14(c)(9).  The veteran has alleged that 
the entries in his service medical records of August and 
November 1969 indicate behavior changes consistent with a 
sexual assault.  The RO has not directly asked for 
interpretation of these records by a healthcare professional.  
However, such an interpretation was provided by a VA 
psychologist in an examination report of September 1998.  
There are also of record prior medical examinations that have 
elicited nexus opinions regarding his claimed PTSD.  Thus, 
further development on this point is not required.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994), (DSM-IV) credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a) (2000); see also Cohen; Moreau 
v. Brown, 9 Vet. App. 389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines either that the veteran did not engage in combat 
with the enemy, or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible evidence that the stressors 
actually occurred and these records must corroborate the 
veteran's testimony or statements.  See Cohen, 10  Vet. App. 
at 147.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

The service personnel records indicate that the veteran 
received training in the infantry.  However, these records do 
not report that he ever engaged in combat with an enemy, nor 
does the veteran so allege.  There is no evidence that the 
veteran ever received a military decoration for valor.  Based 
on the above facts, the undersigned finds that the 
presumptions of 38 U.S.C.A. § 1154(b) are not warranted in 
the current case.  The veteran's only alleged in-service 
stressors pertain to a physical/sexual assault during basic 
training at Fort Benning, Georgia, and when his life was 
allegedly threatened by one of his attackers while training 
at Fort Polk, Louisiana.  Hence, the appropriate 
corroborative evidence must be presented in order to 
establish these stressors under 38 C.F.R. § 3.304.

As noted above, there are reports by the veteran of stressors 
during service.  The evidence of record, however, also shows 
that the veteran has reported numerous other pre- and post-
service stressful incidents.  The pre-service traumatic 
incidents include abuse as a child and substance abuse.  The 
post-service stressful incidents include work and 
interpersonal problems, physical assault, witnessing the 
assault/death of prison inmates, reading about prison 
atrocities, and problems related to continued substance 
abuse.  Moreover, in addition to PTSD, there are also other 
psychiatric diagnoses of record.  These diagnoses include 
passive-aggressive personality, substance abuse, depression, 
and adjustment disorder.

The Court held in Cohen that if a veteran has received a 
diagnosis of PTSD from a competent medical professional, VA 
must assume that this diagnosis was made in accordance with 
the applicable psychiatric criteria in regard to the adequacy 
of the symptomatology and the sufficiency of the stressor.  
If the veteran has received such a diagnosis, VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of an alleged stressor, sufficiency of symptomatology, and 
diagnosis are all medical determinations.  However, the 
factual determination of whether or not a stressor actually 
occurred is a legal determination.  Cohen, 10 Vet. App. at 
153.

In the current case, the Board finds that the evidence of 
record does not substantiate the veteran's allegations of any 
in-service physical/sexual assault.  There is no direct 
contemporaneous evidence that such attacks took place.  While 
the veteran's sister has asserted the veteran's personality 
changed during his military service, she did not indicate 
that he had ever disclosed he had suffered an assault during 
service.  In addition, since she is not a medical 
professional, her lay opinion cannot establish a diagnosis or 
etiology for PTSD.  See Zang v. Brown, 8 Vet. App. 246, 254 
(1995).  The veteran's complaints of August 1969 were clearly 
attributed by himself to his prior drug use, the type and 
extent of which he did not fully disclose upon entrance into 
the military.  Two different examiners in August 1969 
attributed his behavior to passive-aggressive traits, and not 
to any sort of physical or sexual assault.  There was no 
diagnostic impression provided on the medical record of 
November 1969 discussing the veteran's overdose of 
medication.  Finally, his separation examination was normal.  
While the veteran has alleged that some type of healthcare 
professional prepared a letter in the early 1970's advising 
the military that the veteran was not fit for reserve 
service, there has been no contention that this same unnamed 
individual diagnosed PTSD resulting from an in-service 
physical/sexual assault.

While the veteran has made much of the entries in his service 
medical records, by both his own contemporaneous August 1969 
admission and treatment received in August 1969 this episode 
was the result of pre-service drug abuse and passive-
aggressive personality traits.  The veteran's current 
allegations are that this was a "stress reaction" to a 
physical/sexual assault, however, he has not even attempted 
to explain why he twice attributed his problems to prior drug 
use.  It might be inferred that he did not wish to disclose 
the alleged sexual assault on the grounds that it would 
destroy his military career, but such an explanation cannot 
be reconciled his disclosure of flashbacks to prior use of 
LSD.  This type of disclosure of prior drug use, a more 
severe type of drug abuse than that disclosed at the time of 
his entrance when he only disclosed marijuana use, could also 
conceivably result in reprimand or discharge.  

He has also claimed that his overdose of medication in 
November 1969 was the result of an episode of depression over 
the alleged physical/sexual assault.  An examining 
psychologist in September 1998 provided an opinion that the 
veteran's "in-service counseling for depression" appeared 
"consistent with" the time the rape occurred.  However, 
this opinion appears inconsistent with the actual 
contemporaneous entries.  The August 1969 entries, 
substantially closer in time to the alleged rape, say nothing 
of depression and describe counseling for drug flashbacks and 
passive aggressive traits.  The November 1969 record failed 
to indicate an impression for depression.  

The Board is required to consider the psychologist's opinion 
on the veteran's behavior under M-21, Part III, 5.14(c)(9).  
This opinion, however, is not per se determinative of the 
factual issue of whether a physical/sexual assault actually 
occurred.  As noted above, the contemporaneous service 
medical evidence clearly does not support a finding that the 
veteran's attempted overdose was the result of a sexual 
assault.  In treatment records from the 1980's, the veteran 
recalled this attempted overdose and claimed that he had been 
depressed as a result of a bad relationship with his new 
spouse.  This is contradictory to the veteran's current claim 
of the cause of this depressive episode, which were made only 
after he filed for VA compensation.  The veteran not 
attributing this episode to an alleged sexual assault is made 
more inexplicable by his contention that counseling in the 
1980's was, in fact, given for his PTSD.  While the veteran 
has alleged that his psychiatric counseling in the mid and 
late 1980's was due to his PTSD, these medical records do not 
indicate that such was the case.  These records attributed 
the veteran's difficulties to his problems in the work place.  
In fact, there is no history given in these records for a 
physical/sexual assault during military service.

The veteran has also asserted that the missing psychiatric 
treatment records of December 1969 would support his 
allegations of a physical/sexual attack.  Based on the 
veteran's contradictory claims regarding this counselor, the 
Board finds little credibility to these allegations.  
Initially in August 1997, the veteran claimed that his 
counselor in December 1969 had been a prior neighbor and/or 
friend of his family, and thus cooperated in "protecting" 
his military career and concealing the alleged sexual attack.  
In November 1998, the veteran asserted that his sister was in 
touch with this counselor's family and would try to obtain a 
statement.  However, by September 1999, the veteran abruptly 
claimed that he could not contact this individual and could 
not even remember his name.  The Board finds it incredulous 
that the veteran's sister could know or be in contact with 
the counselor's sister, and later the veteran cannot remember 
or even obtain the name of this individual.

The first disclosure of an in-service sexual assault appears 
to have been either to his partner or a co-worker in 1995, 
many years after the veteran's military service.  His first 
diagnosis for PTSD was not given until the late 1990's.  
Except for the September 1998 opinion of the psychologist, 
healthcare professionals who have diagnosed PTSD have based 
their diagnoses on the veteran's uncorroborated and 
unverified claim of an in-service sexual assault.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (VA is not required 
to accept a physician's opinion that is based upon the 
claimant's recitation of medical history).  There is no 
evidence that any psychiatrist has ever diagnosed PTSD using 
evidence which independently verifies and corroborates the 
claimed in-service sexual assault.  Moreover, the September 
1998 opinion from the psychologist is of minimal probative 
value because it fails to reconcile the opinion offered with 
contemporaneously recorded in-service findings, and as such, 
the opinion does not provide the crucial corroborating 
evidence necessary under 38 C.F.R. § 3.304(f).

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran incurred a physical/sexual assault during his 
military service.  According to 38 U.S.C.A. § 5107(b) (West 
1991), when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to a claim, the benefit of the doubt must be resolved in the 
veteran's favor.  However, the facts do not indicate that the 
evidence is in equipoise regarding the issue of whether the 
veteran actually incurred a physical/sexual assault during 
military service.  Because of the contradictory claims of the 
veteran, there is little probative value in his claims of 
disclosure and treatment by the military counselor in 
December 1969 or that the depressive episode of November 1969 
was the result of a physical/sexual assault.  The 
psychologist's opinion of December 1998 finding evidence of 
depression during military service is not reconciled with the 
actual entries and descriptions in the service medical 
records.  Therefore, the preponderance of the evidence is 
against a grant of entitlement to service connection for 
PTSD.

The benefit sought on appeal is denied.


ORDER

Service connection for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

